     Case 4:18-cv-04016 Document 26 Filed on 09/19/19 in TXSD Page 1 of 10
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                    IN THE UNITED STATES DISTRICT COURT              September 19, 2019
                     FOR THE SOUTHERN DISTRICT OF TEXAS               David J. Bradley, Clerk
                              HOUSTON DIVISION

LANDMARK AMERICAN INSURANCE            §
COMPANY AND RSUI INDEMNITY             §
COMPANY,                               §
                                       §
             Plaintiffs,               §
                                       §
v.                                     §       CIVIL ACTION NO. H-18-4016
                                       §
AJ CONSTRUCTORS, INC., et al.,         §
                                       §
             Defendants.               §

                            MEMORANDUM OPINION

      Pending before the court1 is Defendants Woodsboro Farmers

Cooperative (“Woodsboro”) and E.F. Erwin, Inc.’s (“Erwin”) Motion

to Dismiss (Doc. 13).        The court has considered the motion, the

response, all other relevant filings, and the applicable law.                  For

the reasons set forth below, the court GRANTS Defendants’ motion.

                            I.   Case Background

      Plaintiffs filed this suit seeking a declaratory judgment that

they are not required to indemnify Defendants AJ Constructors, Inc.

(“AJC”), and Erwin for damages awarded against them in a state

court     lawsuit   filed   by   Defendant    Woodsboro    (the   “Woodsboro

Lawsuit”).

      Plaintiff Landmark American Insurance Company (“Landmark”)

issued a general liability policy to AJC with an effective period



      1
            The parties consented to proceed before the undersigned magistrate
judge for all proceedings, including trial and final judgment, pursuant to 28
U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. See Doc. 23, Ord. Dated
Mar. 18, 2019.
     Case 4:18-cv-04016 Document 26 Filed on 09/19/19 in TXSD Page 2 of 10



of   October      28,   2012,    to    October   28,   2013.2         Plaintiff     RSUI

Indemnity Company (“RSUI”) issued a commercial excess liability

policy to AJC with the same effective period.3                  Both policies were

cancelled on May 31, 2013.4

      On    March   1,   2013,       Erwin   entered   into    an     agreement     with

Woodsboro to construct two grain silos at Woodsboro’s grain-

handling facility.5        On March 2, 2013, Erwin and AJC entered into

a subcontract agreement obligating AJC to construct the silos.6 The

silos      were   completed     on    November   1,    2013,    but    the   work    was

allegedly defective.7

      On November 25, 2013, Woodsboro and Erwin entered into an

addendum to their contract.8            Per the addendum, Erwin was obligated

to remedy a specific list of defects with the silos.9                        Erwin was

purportedly unable to remedy those defects and the Woodsboro

Lawsuit was filed against Erwin on August 29, 2014, in Texas state

court.10      At some unspecified time, AJC was added to the the


      2
              See Doc. 1, Pls.’ Compl.
      3
              See id. pp. 3-4.
      4
              See id.
      5
              See id. p. 4.
      6
              See id.
      7
              See id.
      8
              See id. p. 5.
      9
              See id. pp. 5-6.
      10
              See Doc. 13, Defs.’ Mot. to Dismiss p. 2.

                                             2
    Case 4:18-cv-04016 Document 26 Filed on 09/19/19 in TXSD Page 3 of 10



Woodsboro Lawsuit by Erwin.11

     On May 8, 2017, the state court sent the Woodsboro Lawsuit to

arbitration.12    On October 10, 2018, the arbitration panel entered

its final award in the Woodsboro Lawsuit.13             The arbitration panel

awarded damages against Erwin in favor of Woodsboro and against AJC

in favor of Erwin.14

     On October 24, 2018, Landmark and RSUI (collectively, the

“Plaintiffs”) filed this lawsuit against Erwin, AJC, and Woodsboro,

seeking a declaratory judgment that they do not have to indemnify

either Erwin or AJC for damages awarded in the Woodsboro lawsuit.15

On December 21, 2018, in lieu of an answer, Erwin and Woodsboro

filed     their   pending      motion   to   dismiss,    arguing   that   this

declaratory action is not ripe for a decision and should be

dismissed pursuant to Federal Rule of Civil Procedure (“Rule”)

12(b)(1).16   Also on December 21, 2018, Woodsboro filed a motion to

confirm the arbitration award in state court.17

     On January 4, 2019, Plaintiffs filed a response to the motion



     11
            See Doc. 1, Pls.’ Compl. p. 6.
     12
            See Doc. 13, Defs.’ Mot. to Dismiss p. 2.
     13
            See Doc. 1, Pls.’ Compl. p. 7.
     14
            See id. pp. 7-8.
     15
            See id. pp. 9-25.
     16
            See Doc. 13, Defs.’ Mot. to Dismiss.
     17
            See Doc. 13-2, Ex. 2 to Defs.’ Mot. to Dismiss, Mot. to Confirm
Arbitration Award.

                                        3
   Case 4:18-cv-04016 Document 26 Filed on 09/19/19 in TXSD Page 4 of 10



to dismiss.18           On January 11, 2019, Erwin and Woodsboro filed a

reply in support of their motion to dismiss.19 On January 16, 2019,

Erwin and Woodsboro filed a supplement to their motion to dismiss.20

On January 17, 2019, Plaintiffs filed a supplemental response to

the motion to dismiss.21

       On September 12, 2019, the court held a status conference to

determine the status of the motion to confirm the arbitration

award.           At     the    hearing,      the       parties   represented      that     the

confirmation of the arbitration award was continued by the state

court until approximately June 2020, and the case was sent back to

the arbitration panel for the panel to consider modifying the

amount of fees awarded.                     The parties also represented that a

modification of the fees was the only issue remaining and that

there was no reason that the arbitration award would not be

confirmed after the arbitration panel’s resolution of the fees

issue.

                                      II.   Legal Standard

       Pursuant          to    Rule    12(b)(1),         dismissal   of    an     action    is

appropriate whenever the court lacks subject matter jurisdiction.

Fed.        R.   Civ.     P.    12(b)(1),      12(h)(3).          The     party    asserting



       18
                 See Doc. 15, Pls.’ Resp. to Defs.’ Mot. to Dismiss.
       19
                 See Doc. 16, Defs.’ Reply in Support of Mot. to Dismiss.
       20
                 See Doc. 17, Defs.’ Supp. to Motion to Dismiss.
       21
                 See Doc. 18, Pls.’ Supp. Resp. to Defs.’ Mot. to Dismiss.

                                                   4
   Case 4:18-cv-04016 Document 26 Filed on 09/19/19 in TXSD Page 5 of 10



jurisdiction bears the burden of proof to show that jurisdiction

does exist.      Gilbert v. Donahoe, 751 F.3d 303, 307 (5th Cir.

2014)(citing Ramming v. United States, 281 F.3d 158, 161 (5th

Cir.2001)).

     The    court    may    decide   a   motion     to   dismiss   for   lack    of

jurisdiction on any of three bases: “(1) the complaint alone; (2)

the complaint supplemented by undisputed facts evidenced in the

record; or (3) the complaint supplemented by undisputed facts plus

the court's resolution of disputed facts.”                Ramming, 281 F.3d at

161 (citing Barrera-Montenegro v. United States, 74 F.3d 657, 659

(5th Cir. 1996)).     The court, in determining whether it is properly

vested with subject matter jurisdiction, is “free to weigh the

evidence and resolve factual disputes in order to satisfy itself

that it has the power to hear the case.”                 Krim v. pcOrder.com,

Inc., 402 F.3d 489, 494 (5th Cir. 2005)(quoting Montez v. Dep't of

Navy, 392 F.3d 147, 149 (5th Cir. 2004)).

                                III. Analysis

     Defendants      Erwin    and    Woodsboro      argue   that   because      the

arbitration award has not been confirmed, the court lacks subject

matter jurisdiction and this matter should be dismissed under Rule

12(b)(1).     Plaintiffs argue that, although the arbitration award

has not yet been confirmed, the Woodsboro Lawsuit is substantially

completed such that the court may exercise jurisdiction.

     “Texas    law   only    considers       the   duty-to-indemnify     question


                                         5
   Case 4:18-cv-04016 Document 26 Filed on 09/19/19 in TXSD Page 6 of 10



justiciable after the underlying suit is concluded . . . .”

Northfield Ins. Co. v. Loving Home Care, Inc., 363 F.3d 523, 536

(5th Cir. 2004)(citing Farmers       Texas County Mut. Ins. Co. v.

Griffin, 955 S.W.2d 81, 84 (Tex. 1997)).          “[D]istrict courts have

discretion to decline to grant relief as to the duty to indemnify

under the authorization of the Declaratory Judgment Act.”                  Id.

(citing   Westport   Ins.   Corp.   v.   Atchley,    Russell,   Waldrop     &

Hlavinka, L.L.P., 267 F. Supp. 2d 601, 633 (E.D. Tex. 2003)). “[I]n

deciding whether to grant declaratory relief, the court must

necessarily assess the likelihood that future events will occur,

but the court ought not require that those contingencies to have

occurred at the time relief is sought . . . .”               Venator Group

Specialty, Inc. v. Matthew/Muniot Family, LLC., 322 F.3d 835,

839–40 (5th Cir. 2003).      “[T]he fact that certain contingencies

pertaining to plaintiff's potential liability remain executory at

the time of the declaratory suit does not defeat jurisdiction.” Id.

(citing Orix Credit Alliance, Inc. v. Wolfe, 212 F.3d 891, 897 (5th

Cir. 2000)).   “Instead, the court must assess the likelihood that

the contingencies will occur and then determine, ‘whether an injury

that has not yet occurred is sufficiently likely to happen to

justify   judicial    intervention.’”       Id.   (quoting    Orix   Credit

Alliance, 212 F.3d at 897).

     Based on the articulated standards, the court is left with a

difficult decision.     On one hand, the arbitration panel still has


                                    6
   Case 4:18-cv-04016 Document 26 Filed on 09/19/19 in TXSD Page 7 of 10



some amount of control over the Woodsboro Lawsuit and the state

court has not confirmed the arbitration panel’s award.              On the

other hand, based on the parties’ representations, the arbitration

panel is unlikely to modify the arbitration award in a way that

affects this declaratory judgment action, and there has been no

reason articulated that the state court will not confirm the

arbitration panel’s award.

       Plaintiffs cite two cases they believe are instructive. First,

Plaintiffs argue that under Holcim (Texas) Ltd. P'ship v. Fireman's

Fund    Ins.   Co.,   the   court    should     exercise    jurisdiction.

3:05-CV-0270-B, 2006 WL 8437369 (N.D. Tex. Mar. 20, 2006).                 The

Holcim court exercised jurisdiction over a declaratory judgment

action where an arbitration panel had entered a final award that

was confirmed by the state district court.         Id. at *2.     However,

the state court’s confirmation of the arbitration award was on

appeal when the Holcim court exercised jurisdiction.             Id.       The

present case is distinguishable from Holcim because the state court

has not confirmed the arbitration award and the case has been sent

back to the arbitration panel for its consideration of a request to

modify its award.

       The second case Plaintiffs cite is Sydow v. Acheson & Co., 81

F. Supp. 2d 758 (S.D. Tex. 2000).       In Sydow, the plaintiffs entered

into an agreement with the defendants wherein they were to assist

them in liquidating the defendants’ clients’ breast implant claims


                                    7
      Case 4:18-cv-04016 Document 26 Filed on 09/19/19 in TXSD Page 8 of 10



and enforcing all judgments in bankruptcy court.                        Id. at 761-762.

In return, the Sydow plaintiffs were to receive half of the

contingency fees the defendants obtained in the class action

lawsuit.      Id. at 762.          A Canadian court approved a $25 million

settlement of the claims and a contingency fee arrangement for

class counsel.         Id.      Although the Sydow plaintiffs had already

assisted in the lawsuit, the Sydow defendants terminated their

agreement to compensate the Sydow plaintiffs.                        Id.

       The settlement and contingency fee arrangement were awaiting

confirmation by a bankruptcy court at the time that the Sydow

plaintiffs filed their declaratory judgment action. Id. The Sydow

court found that exercising subject-matter jurisdiction was proper

because a contingency fee was likely to be awarded to the Sydow

Defendants      who    continued        to     “vehemently      deny       a   contractual

obligation     to     split     any   portion      of    the   fee    with     [the   Sydow

plaintiffs.]”       Id.      Accordingly, the court found that “an actual,

justiciable controversy exist[ed] concerning the parties’ rights to

the    contingency        fee   award     so      as    to   confer    subject        matter

jurisdiction on the Court.”                   Id. at 762-763.              Sydow is also

distinguishable from the present case because it did not involve an

indemnity     issue       which,      under    Texas     law,    is    generally       only

“justiciable after the underlying suit is concluded . . . .”

Northfield Ins. Co., 363 F.3d at 536 (citing Farmers Texas County

Mut. Ins. Co., 955 S.W.2d at 84).


                                              8
   Case 4:18-cv-04016 Document 26 Filed on 09/19/19 in TXSD Page 9 of 10



     The court could exercise jurisdiction based on the assumptions

that the arbitration panel will not modify its decision in a way

that affects a potential declaratory judgment and the trial court

will confirm that award. However, doing so ignores the risks that:

(1) the arbitration panel could change its award in an unexpected

way; (2) following the arbitration panel’s modification of its

final   award,     confirmation    of       the   award    could    become      less

straightforward than the parties currently expect; or (3) some

other   dispute    could   arise   between        the   parties    prior   to    the

confirmation of the arbitration panel’s award.              Given these risks,

the court finds that it is best to not exercise jurisdiction at

this time.   Jurisdiction is better exercised when the arbitration

panel’s award is confirmed by the state court.

     The   court    also   declines     to    grant     Plaintiffs’    requested

alternative relief of staying the case until confirmation of the

arbitration award.      The parties represented that confirmation of

the award was continued by the trial court until at least June

2020.   The court finds that it is more appropriate to dismiss the

case rather than to stay it for at least nine months.

                             IV.   Conclusion

     Based on the foregoing, the court GRANTS Defendants Woodsboro




                                        9
   Case 4:18-cv-04016 Document 26 Filed on 09/19/19 in TXSD Page 10 of 10



and Erwin’s Motion to Dismiss.22

      SIGNED in Houston, Texas, this 19th day of September, 2019.




      22
            Although Defendant AJC has not filed a motion to dismiss, a court may
sua sponte raise a motion to dismiss for lack of subject matter jurisdiction at
any time. See Perez v. Stephens, 784 F.3d 276, 280 (5th Cir. 2015) (stating that
"it is axiomatic that we must consider the basis of our own jurisdiction, sua
sponte if necessary"). Accordingly, the court finds that the entire lawsuit
should be dismissed.

                                       10
